UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2013 Tax- Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-13 5-31-13 5-31-13 Class A –1.27 4.37 3.90 –1.27 23.87 46.62 2.17 2.07 3.83 Class B –2.35 4.22 3.76 –2.35 22.96 44.64 1.52 1.42 2.69 Class C 1.53 4.54 3.59 1.53 24.85 42.36 1.52 1.42 2.69 Index † 3.05 5.70 4.68 3.05 31.93 58.00 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the expense ratios are as follows: Class A* Class B* Class C* Net (%) 0.85 1.60 1.60 Gross (%) 0.95 1.70 1.70 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares. The current waiver agreement will remain in effect through 9-30-13. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 800-225-5291 or visit the fund’s website at jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays Municipal Bond Index. See the following page for footnotes. 6 Tax-Free Bond Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 3 5-31-03 $14,464 $14,464 $15,800 Class C 3 5-31-03 14,236 14,236 15,800 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Annual report | Tax-Free Bond Fund 7 Management’s discussion of Fund performance John Hancock Asset Management a division of Manulife Asset Management (US) LLC Effective June 28, 2013, Frank Lucibella, CFA, retired from our municipal bond portfolio management team. His responsibilities are being assumed by the fund’s existing portfolio manager Dianne Sales, CFA, who has been with John Hancock since 1989 and has 29 years of investment experience. Municipal bonds posted positive returns for the year ended May 31, 2013. The municipal bond market’s advance occurred primarily in the first half of the reporting period, fueled by robust demand and limited supply in the municipal market. Over the last six months of the period, the municipal market gave back some ground as demand tapered off. Improving economic conditions led investors to shift toward higher-risk assets, such as stocks and higher-yielding bonds. For the year ended May 31, 2013, John Hancock Tax-Free Bond Fund’s Class A shares posted a total return of 3.40%, excluding sales charges. By comparison, Morningstar, Inc.’s muni national long fund category produced an average return of 3.80%, † while the fund’s benchmark, the Barclays Municipal Bond Index, returned 3.05%. In a period of declining interest rates and narrowing credit spreads, investors in search of incremental returns focused on municipal bonds with longer durations (i.e., greater interest-rate sensitivity) and lower credit quality. As a result, the fund’s positions in bonds rated BBB or lower generally produced higher absolute returns. Similarly, the fund’s holdings of more economically sensitive securities, such as airports and toll roads, outperformed its core positions in essential purpose revenue bonds, such as water, sewer, and transportation projects. The fund’s holdings of bonds related to the Commonwealth of Puerto Rico also detracted from results for the fund amid a persistent fiscal deficit and weaker economic growth. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 Tax-Free Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $980.50 $4.10 Class B 1,000.00 976.90 7.79 Class C 1,000.00 976.80 7.79 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Tax-Free Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $1,020.80 $4.18 Class B 1,000.00 1,017.10 7.95 Class C 1,000.00 1,017.10 7.95 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.83%, 1.58%, and 1.58% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Tax-Free Bond Fund | Annual report Portfolio summary Top 10 Holdings (22.1% of Net Assets on 5-31-13) Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-1-19 5.5% Massachusetts Water Resources Authority, 5.000%, 8-1-40 2.2% New Jersey State Turnpike Authority, Series A, 5.000%, 1-1-38 2.1% Commonwealth of Massachusetts, 5.500%, 12-1-24 2.0% San Joaquin Hills Transportation Corridor Agency, 5.650%, 1-15-17 2.0% New York Liberty Development Corp., 5.000%, 12-15-41 1.8% South Carolina State Public Service Authority, 5.000%, 1-1-40 1.7% New York City Municipal Water Finance Authority, 5.000%, 6-15-39 1.7% New York State Dormitory Authority, 5.000%, 7-1-35 1.6% Port Authority of New York & New Jersey, 6.750%, 10-1-19 1.5% Sector Composition General Obligation Bonds 5.5% Airport 5.5% Revenue Bonds Tobacco 4.6% Transportation 23.0% Health Care 3.9% Utilities 19.2% Pollution 2.8% Education 6.7% Facilities 2.0% Development 6.2% Other Revenue 13.1% Water & Sewer 5.8% Short-Term Investments & Other 1.7% Quality Distribution AAA 10.2% AA 32.2% A 36.0% BBB 10.6% B 3.1% Not Rated 6.2% Short-Term Investments & Other 1.7% 1 As a percentage of net assets on 5-31-13. 2 Cash and cash equivalents not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. Sector investing is subject to greater risks than the market as a whole. Because the fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectus. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-13 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Tax-Free Bond Fund 11 Fund’s investments As of 5-31-13 Maturity Rate (%) date Par value Value Municipal Bonds 98.3% (Cost $444,747,099) Alabama 0.4% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,255,390 Arizona 0.5% Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,172,640 Phoenix Civic Improvement Corp. Civic Plaza, Series B (Zero Coupon steps up to 5.500% on 7-1-13) (D) Zero 07-01-28 1,000,000 1,202,080 California 17.0% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-25 5,000,000 2,517,750 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-19 30,000,000 27,813,600 Golden State Tobacco Securitization Corp., Series A–1 4.500 06-01-27 2,500,000 2,449,125 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 3,465,250 Madera County Certificates of Participation Valley Children’s Hospital (D) 6.500 03-15-15 5,780,000 6,096,860 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08-01-17 6,160,000 6,425,496 San Bernardino County Medical Center Financing Project 5.500 08-01-22 2,500,000 2,885,900 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 25,000 25,023 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-14 5,000,000 4,992,150 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-17 4,900,000 4,758,390 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-20 2,000,000 1,797,280 12 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01-15-17 $10,000,000 $10,004,200 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07-01-19 2,000,000 2,374,820 State of California 5.000 09-01-42 4,075,000 4,439,876 State of California 5.250 04-01-35 5,500,000 6,221,215 Colorado 4.2% Colorado Springs Utilities Revenue Series A 5.000 11-15-33 2,000,000 2,280,720 Colorado Springs Utilities Revenue Series C 5.250 11-15-42 2,825,000 3,173,831 Denver, Colorado City & County Airport Revenue Series A 5.250 11-15-36 5,250,000 5,831,123 Denver, Colorado City & County Airport Revenue Series B 5.000 11-15-37 3,230,000 3,567,826 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 3,500,000 4,393,585 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,276,160 Connecticut 0.7% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07-01-42 3,000,000 3,347,070 District of Columbia 2.8% District of Columbia Tobacco Settlement Financing Corp. 6.500 05-15-33 5,000,000 5,944,900 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-33 6,565,000 2,400,821 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-35 6,470,000 2,089,228 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-36 7,250,000 2,215,238 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 1,750,000 1,738,293 Florida 3.6% Bonnet Creek Resort Community Development District 7.250 05-01-18 860,000 860,361 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,500,465 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 892,680 Hernando County, Criminal Justice (D) 7.650 07-01-16 500,000 586,145 See notes to financial statements Annual report | Tax-Free Bond Fund 13 Maturity Rate (%) date Par value Value Florida (continued) JEA Electric System Revenue Series Three — D-2 5.000 10-01-38 $7,000,000 $7,646,240 Orange County School Board School Improvements, Series A (D)(Z) Zero 08-01-13 5,000,000 4,996,950 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 1,670,000 1,911,482 Georgia 2.1% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 1,000,000 1,073,940 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 145,000 156,072 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 135,000 152,110 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01-01-17 60,000 62,192 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01-01-19 860,000 970,871 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,515,000 5,277,493 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,814,740 Illinois 3.7% Chicago Board of Education, Series A (D) 5.500 12-01-30 3,650,000 4,474,864 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 3,100,110 City of Chicago IL, Series A 5.750 01-01-39 3,200,000 3,671,232 Illinois Development Finance Authority Edison Project (D) 5.850 01-15-14 3,000,000 3,089,670 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,850,955 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01-01-22 2,440,000 1,772,270 Will County Community Unit School District No: 365 (D)(Z) Zero 11-01-21 1,130,000 947,788 Indiana 0.7% Indiana Finance Authority Duke Energy, Series B 6.000 08-01-39 3,000,000 3,421,530 Kentucky 1.2% Kentucky Economic Development Finance Authority Louisville Arena, Series A–1 (D) 6.000 12-01-33 1,000,000 1,079,950 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10-01-21 1,770,000 1,822,038 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10-01-21 3,230,000 3,301,125 14 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Louisiana 1.3% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 $2,500,000 2,835,200 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A–1 6.500 11-01-35 1,500,000 1,780,890 Parish of St. Charles LA Valero Energy Corp. (P) 4.000 12-01-40 2,000,000 2,163,280 Massachusetts 7.7% Commonwealth of Massachusetts Series C (D) 5.500 12-01-24 8,000,000 10,340,960 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A–2 (Z) Zero 07-01-26 8,595,000 5,039,678 Massachusetts Development Finance Agency Harvard University Series B 5.000 10-15-40 2,775,000 3,134,002 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01-01-37 5,000,000 5,458,950 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 30,000 30,151 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08-01-40 9,975,000 11,211,501 Metropolitan Boston Transit Parking Corp. 5.250 07-01-36 3,475,000 3,910,244 Michigan 0.8% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07-01-36 1,000,000 1,186,030 Wayne County Airport Authority Detroit Metropolitan Airport, Series A 5.000 12-01-37 2,450,000 2,666,311 Nebraska 3.1% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12-01-20 4,970,000 5,705,759 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 965,000 1,077,741 Omaha Public Power District Electric, Power & Light Revenues, Series A 5.000 02-01-42 3,875,000 4,275,636 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02-01-36 4,000,000 4,494,560 New Jersey 6.0% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01-01-35 4,250,000 4,640,108 New Jersey State Turnpike Authority, Series A 5.000 01-01-38 10,000,000 10,842,200 New Jersey Transportation Trust Fund Authority Series B 5.000 06-15-42 2,500,000 2,693,525 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06-01-43 4,000,000 4,000,000 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.375 06-01-39 5,000,000 5,000,000 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 3,295,000 3,277,965 See notes to financial statements Annual report | Tax-Free Bond Fund 15 Maturity Rate (%) date Par value Value New York 19.3% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07-15-40 $1,000,000 1,161,250 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 3,500,000 4,037,145 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 2,000,000 2,375,940 Metropolitan Transportation Authority, Series C (C) 5.000 11-15-38 2,500,000 2,703,100 Metropolitan Transportation Authority, Series H 5.000 11-15-42 4,525,000 4,885,688 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-24 1,500,000 1,642,650 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06-15-40 3,000,000 3,390,540 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 8,000,000 8,765,760 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 3,725,000 4,309,825 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,429,630 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01-15-34 3,000,000 3,451,440 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12-15-41 8,500,000 9,387,740 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-31 5,000,000 5,591,350 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 4,495,000 5,224,494 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02-15-39 2,500,000 2,803,975 New York State Dormitory Authority State University Dormitory, Series A 5.000 07-01-35 7,250,000 8,112,533 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 1,000,000 1,179,880 New York State Thruway Authority General Revenue, Series I 5.000 01-01-42 4,050,000 4,402,998 Port Authority of New York & New Jersey Consolidated144th Project 5.000 10-01-29 3,500,000 3,879,575 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 7,820,000 7,799,981 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 2,265,000 2,630,345 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11-15-33 4,025,000 4,493,510 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,510,700 Ohio 0.9% Ohio Higher Educational Facility Commission Cleveland Clinic Health 5.000 01-01-38 4,000,000 4,410,240 16 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Oklahoma 1.3% Grand River Dam Authority, Series A 5.250 06-01-40 $4,000,000 4,541,000 Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06-01-35 2,000,000 2,161,360 Oregon 1.0% Clackamas County School District No. 12, Series B (D) 5.000 06-15-28 3,630,000 4,070,537 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,100,000 1,104,631 Pennsylvania 1.8% Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07-01-23 1,000,000 1,026,950 Philadelphia Authority for Industrial Development Commercial Development AMT 7.750 12-01-17 3,250,000 3,254,648 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,641,200 Puerto Rico 4.5% Commonwealth of Puerto Rico Public Improvement, Series A 5.500 07-01-39 2,000,000 2,018,400 Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 5,000,000 5,123,000 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 2,500,000 2,482,025 Puerto Rico Electric Power Authority Electric, Power, & Light Revenues, Series CCC 5.250 07-01-28 2,500,000 2,523,425 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07-01-36 3,000,000 3,269,010 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 4,000,000 4,093,840 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08-01-41 3,000,000 3,125,160 Rhode Island 0.1% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05-01-22 735,000 740,667 South Carolina 3.7% Richland County International Paper Company AMT 6.100 04-01-23 3,325,000 3,371,484 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01-01-38 6,000,000 6,837,960 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01-01-40 8,000,000 8,788,720 Texas 8.2% City of Austin Electric & Utility 5.000 11-15-40 2,000,000 2,215,920 City of Dallas Waterworks & Sewer System 5.000 10-01-35 5,000,000 5,580,450 City of Dallas Waterworks & Sewer System 5.000 10-01-36 5,000,000 5,634,050 City of San Antonio Electric & Gas, Series A 5.000 02-01-34 4,330,000 4,901,950 See notes to financial statements Annual report | Tax-Free Bond Fund 17 Maturity Rate (%) date Par value Value Texas (continued) Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D)(Z) Zero 09-15-16 $570,000 $547,685 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 5,376,300 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05-15-39 190,000 237,173 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05-15-41 2,500,000 2,706,050 Lower Colorado River Authority Unrefunded 2012-1 5.625 05-15-39 3,810,000 4,302,900 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 3,250,000 3,667,495 Texas Municipal Power Agency Revenue 5.000 09-01-40 6,000,000 6,527,520 Utah 0.0% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 200,000 217,700 Washington 0.4% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07-01-16 1,500,000 1,792,440 Wyoming 0.7% Campbell County Solid Waste Facilities Revenue Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,354,930 Other 0.6% Centerline Equity Issuer Trust, Series A–4-1 (S) 5.750 05-15-15 3,000,000 3,234,480 Par value Value Short-Term Investments 1.1% (Cost $5,423,000) Repurchase Agreement 1.1% Repurchase Agreement with State Street Corp. dated 5-31-13 at 0.010% to be repurchased at $5,423,005 on 6-3-13, collateralized by $5,275,000 U.S. Treasury Note, 2.625% due 12-31-14 (valued at $5,532,156, including interest) $5,423,000 5,423,000 Total investments (Cost $450,170,099) † 99.4% Other assets and liabilities, net 0.6% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 18 Tax-Free Bond Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax (C) Security purchased on a when-issued or delayed delivery basis. (D) Bond is insured by one or more of the following companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 3.6% Assured Guaranty Corp. 1.9% Assured Guaranty Municipal Corp. 1.2% CIFG Holdings, Ltd. 0.5% Commonwealth Gtd. 0.6% Financial Guaranty Insurance Company 1.1% National Public Finance Guarantee Corp. 6.3% (H) Non-income producing — Issuer is in default. (P) Variable rate obligation. The coupon rate represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-13, the aggregate cost of investment securities for federal income tax purposes was $446,796,354. Net unrealized appreciation aggregated $58,031,799, of which $59,079,796 related to appreciated investment securities and $1,047,997 related to depreciated investment securities. The Fund had the following sector composition as a percentage of net assets on 5-31-13: General Obligation Bonds 5.5% Revenue Bonds Transportation 23.0% Utilities 19.2% Education 6.7% Development 6.2% Water & Sewer 5.8% Airport 5.5% Tobacco 4.6% Health Care 3.9% Pollution 2.8% Facilities 2.0% Other Revenue 13.1% Short-Term Investments & Other 1.7% See notes to financial statements Annual report | Tax-Free Bond Fund 19 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 5-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $450,170,099) $504,828,153 Cash 398 Receivable for investmentssold 1,120,633 Receivable for fund sharessold 424,114 Interestreceivable 6,559,398 Receivable fromaffiliates 4,579 Other receivables and prepaidexpenses 69,056 Totalassets Liabilities Payable for investmentspurchased 1,000,000 Payable for delayed delivery securities purchased 2,703,100 Payable for fund sharesrepurchased 770,682 Distributionspayable 238,060 Payable toaffiliates Accounting and legal servicesfees 17,811 Transfer agentfees 26,026 Distribution and servicefees 45,788 Trustees’fees 35,499 Other liabilities and accruedexpenses 75,949 Totalliabilities Netassets Net assets consistof Paid-incapital $464,479,397 Undistributed net investmentincome 813,841 Accumulated net realized gain (loss) oninvestments (11,857,876) Net unrealized appreciation (depreciation) oninvestments 54,658,054 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($446,966,705 ÷ 43,372,603shares) 1 $10.31 Class B ($8,286,068 ÷ 804,011shares) 1 $10.31 Class C ($52,840,643 ÷ 5,128,201shares) 1 $10.30 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.80 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 20 Tax-Free Bond Fund | Annual report See notes to financial statements FINANCIAL STATEMENTS Statement of operations For the year ended 5-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $24,633,009 Total investmentincome Expenses Investment managementfees 2,827,661 Distribution and servicefees 1,727,243 Accounting and legal servicesfees 102,281 Transfer agentfees 313,593 Trustees’fees 32,075 State registrationfees 77,038 Printing andpostage 30,087 Professionalfees 71,880 Custodianfees 58,388 Registration and filingfees 21,622 Other 15,960 Totalexpenses Less expensereductions (515,562) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 72,944 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (3,611,925) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | Tax-Free Bond Fund 21 FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-13 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $19,870,743 $19,935,385 Net realizedgain 72,944 38,239 Change in net unrealized appreciation(depreciation) (3,611,925) 31,204,086 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (17,942,339) (18,364,618) ClassB (257,100) (242,681) ClassC (1,595,018) (1,424,989) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofyear 493,603,106 453,336,052 End ofyear Undistributed net investmentincome 22 Tax-Free Bond Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.41 0.43 0.44 0.45 0.35 0.45 Net realized and unrealized gain (loss) oninvestments (0.06) 0.67 (0.27) 0.44 (0.30) (0.13) Total from investmentoperations Lessdistributions From net investmentincome (0.41) (0.43) (0.44) (0.45) (0.34) (0.45) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $447 $442 $411 $440 $411 $417 Ratios (as a percentage of average net assets): Expenses beforereductions 0.94 0.95 0.96 0.98 1.02 0.96 Interest andfees 8 — 0.06 Expenses net of feewaivers 0.84 0.86 0.96 0.98 1.02 1.02 Net investmentincome 3.94 4.30 4.54 4.64 5.05 6 4.53 Portfolio turnover (%) 11 25 20 28 36 36 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Annual report | Tax-Free Bond Fund 23 CLASS B SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.33 0.36 0.37 0.38 0.29 0.38 Net realized and unrealized gain (loss) oninvestments (0.06) 0.67 (0.27) 0.44 (0.29) (0.14) Total from investmentoperations — Lessdistributions From net investmentincome (0.33) (0.36) (0.37) (0.38) (0.29) (0.37) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $7 $7 $10 $11 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 1.70 1.71 1.74 1.77 1.71 Interest andfees 8 — 0.06 Expenses net of feewaivers 1.59 1.61 1.71 1.73 1.77 1.77 Net investmentincome 3.18 3.54 3.78 3.89 4.29 6 3.77 Portfolio turnover (%) 11 25 20 28 36 36 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the Fund recognizes additional income in an amount equal to theseexpenses. CLASS C SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.33 0.36 0.37 0.38 0.29 0.38 Net realized and unrealized gain (loss) oninvestments (0.07) 0.67 (0.27) 0.44 (0.29) (0.14) Total from investmentoperations — Lessdistributions From net investmentincome (0.33) (0.36) (0.37) (0.38) (0.29) (0.37) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $53 $45 $36 $38 $27 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 1.70 1.71 1.73 1.77 1.71 Interest andfees 8 — 0.06 Expenses net of feewaivers 1.59 1.61 1.71 1.73 1.77 1.77 Net investmentincome 3.19 3.54 3.78 3.88 4.31 6 3.78 Portfolio turnover (%) 11 25 20 28 36 36 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the Fund recognizes additional income in an amount equal to theseexpenses. 24 Tax-Free Bond Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Tax-Free Bond Fund (the Fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek as high a level of interest income exempt from federal income tax as is consistent with preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the Fund uses the following valuation techniques: Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the Fund’s Pricing Committee following procedures established by the Board of Trustees, which include price verification procedures. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs Annual report | Tax-Free Bond Fund 25 or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of May 31, 2013, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the Fund’s custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Prior to March 27, 2013, the Fund participated in a $100 million unsecured line of credit, also with Citibank, with terms otherwise similar to the existing agreement. Commitment fees for the year ended May 31, 2013 were $1,223. For the year ended May 31, 2013 the Fund had no borrowings under either line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. 26 Tax-Free Bond Fund | Annual report Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the Fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the Fund has a capital loss carryforward of $13,142,814 available to offset future net realized capital gains as of May 31, 2013. The following table details the capital loss carryforward available as of May 31, 2013. CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 NO EXPIRATION DATE 2015 2016 2017 2018 2019 SHORT-TERM LONG-TERM $257,214 $209,653 $5,383,181 $3,499,079 $490,608 $1,589,040 $1,714,039 As of May 31, 2013, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed at least annually. The tax character of distributions for the years ended May 31, 2013 and 2012 was as follows: MAY 31, 2013 MAY 31, 2012 Ordinary Income $369,461 $178,117 Exempt Interest $19,424,996 $19,854,171 Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. As of May 31, 2013, the components of distributable earnings on a tax basis consisted of $1,067,826 of undistributed exempt interest. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the Fund’s financial statements as a return of capital. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to accretion on debt securities and straddle loss deferrals. New accounting pronouncements. In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities and in January 2013, Accounting Standards Update No. 2013-1, Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities . These updates create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are Annual report | Tax-Free Bond Fund 27 effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. These updates may result in additional disclosure relating to the presentation of derivatives and certain other financial instruments. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management agreement with the Advisor under which the Fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.550% of the first $500,000,000 of the Fund’s average daily net assets, (b) 0.500% of the next $500,000,000 of the Fund’s average daily net assets, (c) 0.450% of the next $2,000,000,000 of the Fund’s average daily net assets, and (d) 0.425% of the Fund’s average daily net assets in excess of $3,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the year ended May 31, 2013 were equivalent to a net annual effective rate of 0.55% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the year ended May 31, 2013 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B, and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. CLASS RULE 12b–1 FEE Class A 0.25% Class B 1.00% Class C 1.00% 28 Tax-Free Bond Fund | Annual report The Distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees of Class A, Class B, and Class C shares. The waiver agreement expires on September 30, 2013, unless renewed by mutual agreement of the Fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $457,117, $8,116 and $50,329 for Class A, Class B and Class C shares, respectively, for the year ended May 31, 2013. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $973,768 for the year ended May 31, 2013. Of this amount, $152,282 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $703,656 was paid as sales commissions to broker-dealers and $117,830 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the year ended May 31, 2013, CDSCs received by the Distributor amounted to $12,980, $11,215 and $9,527 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended May 31, 2013 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $1,142,791 $278,005 Class B 81,160 4,940 Class C 503,292 30,648 Total Annual report | Tax-Free Bond Fund 29 Trustee expenses. The Fund compensates each Trustee who is not an employee of the Advisor or its affiliates. Under the John Hancock Group of Funds Deferred Compensation Plan (the Plan), which was terminated in November 2012, certain Trustees could have elected, for tax purposes, to defer receipt of this compensation. Any deferred amounts were invested in various John Hancock funds. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Plan assets will be liquidated in accordance with the Plan documents. Note 5 — Fund share transactions Transactions in Fund shares for the years ended May 31, 2013 and 2012 were as follows: Year ended 5-31-13 Year ended 5-31-12 Shares Amount Shares Amount Class A shares Sold 5,945,907 $62,257,110 4,266,555 $42,972,100 Distributions reinvested 1,443,068 15,113,412 1,464,494 14,742,790 Repurchased (6,591,093) (68,990,501) (5,455,980) (54,780,568) Net increase Class B shares Sold 247,978 $2,600,375 202,441 $2,038,452 Distributions reinvested 20,786 217,725 18,637 187,760 Repurchased (174,686) (1,829,372) (203,103) (2,028,780) Net increase Class C shares Sold 1,745,407 $18,327,901 1,192,471 $12,037,332 Distributions reinvested 123,412 1,292,074 103,939 1,046,656 Repurchased (1,054,867) (11,035,719) (703,984) (7,094,110) Net increase Net increase Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $73,350,402 and $56,532,770, respectively, for the year ended May 31, 2013. 30 Tax-Free Bond Fund | Annual report Auditor’s report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Municipal Series Trust and Shareholders of John Hancock Tax-Free Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Tax-Free Bond Fund (the “Fund”) at May 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2013 by correspondence with the custodian and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 25, 2013 Annual report | Tax-Free Bond Fund 31 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended May 31, 2013. 98.25% of dividends from net investment income are exempt-interest dividends. Eligible shareholders will be mailed a 2013 Form 1099-DIV in early 2014. This will reflect the tax character of all distributions paid in calendar year 2013. Please consult a tax advisor regarding the tax consequences of your investment in the Fund. 32 Tax-Free Bond Fund | Annual report Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Municipal Securities Trust (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with John Hancock Asset Management a division of Manulife Asset Management (US) LLC (the Subadvisor) for John Hancock Tax-Free Bond Fund (the Fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16-17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the Fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the Fund, the Advisor and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for relevant indexes; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts; and other information provided by the Advisor and the Subadvisor regarding the nature, extent and quality of services provided by the Advisor and the Subadvisor under their respective Agreement, as well as information regarding the Advisor’s revenues and costs of providing services to the Fund and compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning Fund performance, comparability of fees and total expenses and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the Fund, including quarterly performance reports prepared by management containing reviews of investment results, and periodic presentations from the Subadvisor with respect to the Fund. The Board noted the affiliation of the Subadvisor with the Advisor, noting any potential conflicts of interest. The Board also considered the nature, quality and extent of the services to be provided to John Hancock Fund portfolios by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the Fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets and the industry) and does not treat any single factor as determinative, and each Trustee may attribute different weights to different factors. The Board’s conclusions may be based in part on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of Fund performance and operations throughout the year. Annual report | Tax-Free Bond Fund 33 Nature, extent and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent and quality of services provided to the Fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the Fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the Fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and other third-party service providers. In considering the nature, extent and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties, through Board meetings, discussions and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationships, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objective(s), review of brokerage matters, including with respect to trade allocation and best execution and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the Fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the Fund; and (f) the Advisor’s reputation and experience in serving as an investment advisor to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the Fund. Investment performance. In considering the Fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the Fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: (a) reviewed information prepared by management regarding the Fund’s performance; (b) considered the comparative performance of the Fund’s benchmark; 34 Tax-Free Bond Fund | Annual report (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the Fund’s ranking within a smaller group of peer funds and the Fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the Fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted that the Fund outperformed its benchmark index for the one-year period ended December 31, 2012 and underperformed for the three- and five-year periods. The Board also noted that the Fund underperformed its peer group average for the one- and three-year periods and outperformed for the five-year period ended December 31, 2012. The Board took into account management’s discussion of the Fund’s performance. The Board also took into account the Fund’s positive risk-adjusted performance. The Board concluded that the Fund’s performance is being reasonably addressed and/or monitored. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data including, among other data, the Fund’s contractual and actual advisory fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the Fund. The Board considered the Fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the Fund’s ranking within broader groups of funds. In comparing the Fund’s actual and contractual management fee to that of comparable funds, the Board noted that such fee includes both advisory and administrative costs. The Board noted that net management fees and total expenses for this Fund were higher than the peer group medians. The Board took into account the Advisor’s discussion of the Fund’s expenses. The Board also noted that the Fund’s distributor, an affiliate of the Advisor and Subadvisor, waived a portion of its Rule 12b-1 fee for applicable share classes of the Fund. The Board also took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the subadvisory fee. The Board also noted that the Advisor pays the subadvisory fees of the Fund. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the Fund, which is discussed further below. The Board reviewed information provided by the Advisor concerning investment advisory fees charged by the Advisor or one of its advisory affiliates to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the Fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the Fund is reasonable. Profitability/Indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates (including the Subadvisor) from the Advisor’s relationship with the Trust, the Board: (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates of the Fund; (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; Annual report | Tax-Free Bond Fund 35 (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the Fund on a cost basis pursuant to an administrative services agreement; (f) noted that the Fund’s Subadvisor is an affiliate of the Advisor; (g) noted that affiliates of the Advisor provide transfer agency services and distribution services to the Fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the Fund; (h) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the Fund; (i) noted that the subadvisory fees for the Fund are paid by the Advisor; and (j) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the Fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates (including the Subadvisor) from their relationship with the Fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the Fund grows and whether fee levels reflect these economies of scale for the benefit of Fund shareholders, the Board: (a) with respect to each fund in the John Hancock fund complex, including the Fund (except those listed below), considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the Fund and each of the open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock Fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The John Hancock Funds that are not Participating Portfolios as of the date of this annual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the Fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the Fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the Fund to benefit from economies of scale if the Fund grows. The Board also took into account management’s discussion of the Fund’s advisory fee structure; and (c) the Board also considered the effect of the Fund’s growth in size on its performance and fees. The Board also noted that if the Fund’s assets increase over time, the Fund may realize other economies of scale. 36 Tax-Free Bond Fund | Annual report Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the Fund and comparative performance information relating to the Fund’s benchmark and comparable funds; and (3) the subadvisory fee for the Fund, including any breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data. Nature, extent and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the Fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by them to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the Fund, which is consistent with the Fund’s investment objectives, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the Fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the Fund. The Board also received information and took into account any other potential conflicts of interests the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the Fund, such as the opportunity to provide advisory services to additional portfolios of the Trust and reputational benefits. Annual report | Tax-Free Bond Fund 37 Subadvisory fees. The Board considered that the Fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. The Board also took into account the subadvisory fees paid by the Advisor to fees charged by the Fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the Fund’s performance as compared to the Fund’s peer group and benchmark and noted that the Board reviews information about the Fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) The Fund’s performance is being reasonably addressed and/or monitored; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the Fund in order to permit shareholders to benefit from economies of scale if the Fund grows. * * * Based on their evaluation of all factors that they deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the Fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. 38 Tax-Free Bond Fund | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund as of December 1, 2012. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee James M. Oates, 2 Born: 1946 2012 233 Managing Director, Wydown Group (financial consulting firm) (since 1994); Chairman and Director, Emerson Investment Management, Inc. (since 2000); Independent Chairman, Hudson Castle Group, Inc. (formerly IBEX Capital Markets, Inc.) (financial services company) (1997–2011); Director, Stifel Financial (since 1996); Director, Investor Financial Services Corporation (1995–2007); Director, Connecticut River Bancorp (since 1998); Director, Virtus Funds (formerly Phoenix Mutual Funds) (since 1988). Trustee and Chairperson of the Board, John Hancock retail funds (since 2012); Trustee (2005–2006 and since 2012) and Chairperson of the Board (since 2012), John Hancock Funds III; Trustee (since 2004) and Chairperson of the Board (since 2005), John Hancock Variable Insurance Trust; Trustee and Chairperson of the Board (since 2005), John Hancock Funds II. Charles L. Bardelis, 2,3 Born: 1941 2012 233 Director, Island Commuter Corp. (marine transport). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust (since 1988); Trustee, John Hancock Funds II (since 2005). Peter S. Burgess, 2,3 Born: 1942 2012 233 Consultant (financial, accounting and auditing matters) (since 1999); Certified Public Accountant; Partner, Arthur Andersen (independent public accounting firm) (prior to 1999); Director, Lincoln Educational Services Corporation (since 2004); Director, Symetra Financial Corporation (since 2010); former Director, PMA Capital Corporation (2004–2010). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). William H. Cunningham, Born: 1944 1987 233 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director, LIN Television (since 2009); Chairman (since 2009) and Director (since 2006), Lincoln National Corporation (insurance); Director, Resolute Energy Corporation (since 2009); Director, Southwest Airlines (since 2000); former Director, Introgen (manufacturer of biopharmaceuticals) (until 2008); former Director, Hicks Acquisition CompanyI, Inc. (until 2007); former Director, Texas Exchange Bank, SSB (formerly Bank of Crowley) (until 2009); former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Trustee, John Hancock retail funds (since 1986); Trustee, John Hancock Variable Insurance Trust (since 2012); Trustee, John Hancock Funds II (since 2012 and 2005–2006). Grace K. Fey, 2 Born: 1946 2012 233 Chief Executive Officer, Grace Fey Advisors (since 2007); Director and Executive Vice President, Frontier Capital Management Company (1988–2007); Director, Fiduciary Trust (since 2009). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Annual report | Tax-Free Bond Fund 39 Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Theron S. Hoffman, 2,3 Born: 1947 2012 233 Chief Executive Officer, T. Hoffman Associates, LLC (consulting firm) (since 2003); Director, The Todd Organization (consulting firm) (2003–2010); President, Westport Resources Management (investment management consulting firm) (2006–2008); Senior Managing Director, Partner and Operating Head, Putnam Investments (2000–2003); Executive Vice President, The Thomson Corp. (financial and legal information publishing) (1997–2000). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Deborah C. Jackson, Born: 1952 2008 233 President, Cambridge College, Cambridge, Massachusetts (since 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corporation (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Trustee, John Hancock retail funds (since 2008); Trustee of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Hassell H. McClellan, 2 Born: 1945 2012 233 Associate Professor, The Wallace E. Carroll School of Management, Boston College (since 1984); Trustee, Virtus Variable Insurance Trust (formerly Phoenix Edge Series Funds) (since 2008); Director, The Barnes Group (since 2010). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Steven R. Pruchansky, Born: 1944 1994 233 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Trustee (since 1992) and Chairperson of the Board (2011–2012), John Hancock retail funds; Trustee and Vice Chairperson of the Board, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Gregory A. Russo, Born: 1949 2008 233 Director and Audit Committee Chairman (since 2012) and Member, Audit Committee and Finance Committee (since 2011), NCH Healthcare System, Inc. (holding company for multi-entity healthcare system); Director and Member of Finance Committee, The Moorings, Inc. (nonprofit continuing care community) (since 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002–2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1986–1992); Director, Treasurer and Chairman of Audit and Finance Committees, Putnam Hospital Center (1989–1995); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1995). Trustee, John Hancock retail funds (since 2008); Trustee, John Hancock Variable Insurance Trust and John Hancock FundsII (since 2012). 40 Tax-Free Bond Fund | Annual report Non-Independent Trustees 4 Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee James R. Boyle, 2 Born: 1959 2012 233 Senior Executive Vice President, John Hancock Financial Services (1999–2012, including prior positions); Chairman and Director, John Hancock Advisers, LLC, John Hancock Funds, LLC and John Hancock Investment Management Services, LLC (2005–2010). Trustee, John Hancock retail funds (since 2012 and 2005–2010), Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Craig Bromley, 2 Born: 1966 2012 233 President, John Hancock Financial Services (since 2012); Senior Executive Vice President and General Manager, U.S. Division, John Hancock Financial Services (since 2012); President and Chief Executive Officer, Manulife Insurance Company (Manulife (Japan) (2005–2012), including prior positions). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Warren A. Thomson, 2 Born: 1955 2012 233 Senior Executive Vice President and Chief Investment Officer, Manulife Financial Corporation and The Manufacturers Life Insurance Company (since 2009); Chairman and Chief Executive Officer, Manulife Asset Management (since 2001, including prior positions); Director (since 2006), and President and Chief Executive Officer of Manulife Asset Management Limited (since 2013); Director and Chairman, Hancock Natural Resources Group, Inc. (since 2013). Principal officers who are not Trustees Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Hugh McHaffie, Born: 1959 2012 President Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2010); President, John Hancock Advisers, LLC (since 2012); President, John Hancock Investment Management Services, LLC (since 2010). President (since 2012) and former Trustee (2010–2012), John Hancock retail funds; President, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2009). Andrew G. Arnott, Born: 1971 2009 Executive Vice President Senior Vice President, John Hancock Financial Services (since 2009); Executive Vice President, John Hancock Advisers, LLC (since 2005); Executive Vice President, John Hancock Investment Management Services, LLC (since 2006); President, John Hancock Funds, LLC (since 2004, including prior positions); Executive Vice President, John Hancock retail funds (since 2007, including prior positions); Executive Vice President, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2007, including prior positions). Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President, John Hancock Financial Services (since 2006); Secretary and Chief Legal Counsel, John Hancock Funds, LLC (since 2007); Secretary and Chief Legal Officer, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2006). Annual report | Tax-Free Bond Fund 41 Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, John Hancock Variable Insurance Trust, John Hancock Funds II, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Compliance Officer, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (2005–2008). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock FundsII (since 2007). Salvatore Schiavone, Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds (since 2007, including prior positions); Treasurer, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2010 and 2007–2009, including prior positions). John Hancock retail funds is comprised of John Hancock Funds III and 34 other John Hancock funds consisting of 24series of other John Hancock trusts and 10 closed-end funds. The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Trust and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation or removal. 2 Became a Trustee of the Trust effective December 1, 2012. 3 Member of Audit Committee. 4 Because Messrs. Bromley and Thomson are senior executives or directors and Mr. Boyle held prior positions as a senior executive and director of the Advisor and/or its affiliates, each of them is considered an “interested person,” as defined in the Investment Company Act of 1940, of the Trust. 42 Tax-Free Bond Fund | Annual report More information Trustees Investment advisor James M. Oates, Chairman John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairman Charles L. Bardelis * Subadvisor James R. Boyle † John Hancock Asset Management a division of Craig Bromley † Manulife Asset Management (US) LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Independent registered Executive Vice President public accounting firm PricewaterhouseCoopers LLP Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhfunds.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 Annual report | Tax-Free Bond Fund 43 800-225-5291 800-554-6713 TDD 800-338-8080 EASI-Line jhfunds. com This report is for the information of the shareholders of John Hancock Tax-Free Bond Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 52A 5/13 MF146642 7/13 A look at performance Total returns for the period ended May 31, 2013 Tax- Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-13 5-31-13 5-31-13 Class A 1.14 5.22 4.90 1.14 28.98 61.37 2.49 2.39 4.40 Class B 0.12 5.07 4.75 0.12 28.06 59.12 1.86 1.76 3.29 Class C 4.12 5.40 4.60 4.12 30.06 56.73 1.86 1.76 3.29 Index 1 † 11.88 7.24 6.92 11.88 41.85 95.22 — — — Index 2 † 3.05 5.70 4.68 3.05 31.93 58.00 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the expense ratios are as follows: Class A* Class B* Class C* Net (%) 0.87 1.62 1.62 Gross (%) 0.97 1.72 1.72 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares. The current waiver agreement will remain in effect through 9-30-13. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 800-225-5291 or visit the fund’s website at jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Barclays High Yield Municipal Bond Index. Index 2 is the Barclays Municipal Bond Index. See the following page for footnotes. 6 High Yield Municipal Bond Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 5-31-03 $15,912 $15,912 $19,522 $15,800 Class C 3 5-31-03 15,673 15,673 19,522 15,800 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays High Yield Municipal Bond Index is an unmanaged index composed of municipal bonds that are non-investment grade, unrated or below BBB/Baa. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. Prior to December 14, 2012, the fund compared its performance solely to the Barclays Municipal Bond Index. After this date, the fund added the Barclays High Yield Municipal Bond Index as the primary benchmark index and retained the Barclays Municipal Bond Index as the secondary benchmark index to which the fund compares its performance to better reflect the universe of investment opportunities based on the fund’s investment strategy. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Annual report | High Yield Municipal Bond Fund 7 Management’s discussion of Fund performance John Hancock Asset Management a division of Manulife Asset Management (US) LLC Effective June 28, 2013, Frank Lucibella, CFA, retired from our municipal bond portfolio management team. His responsibilities are being assumed by the fund’s existing portfolio manager, Dianne Sales, CFA, who has been with John Hancock since 1989 and has 29 years of investment experience. Municipal bonds posted positive returns for the year ended May 31, 2013. The municipal bond market’s advance occurred primarily in the first half of the reporting period, fueled by robust demand and limited supply in the municipal market. Over the last six months of the period, demand for municipal bonds in general tapered off as improving economic conditions led investors to shift toward higher-risk assets. However, demand for high-yield municipal bonds remained strong as investors continued to seek out higher yields in a low-interest-rate environment. For the 12-month period, longer-term municipal securities generated the highest returns, while lower-quality municipal bonds outperformed higher-rated municipal securities. For the year ended May 31, 2013, John Hancock High Yield Municipal Bond Fund’s Class A shares posted a total return of 5.91%, excluding sales charges. By comparison, Morningstar, Inc.’s high yield muni fund category produced an average return of 7.24%, † while the fund’s benchmark, the Barclays High Yield Municipal Bond Index, returned 11.88%. We believe the fund typically has higher overall credit quality and less credit exposure than many of its competitors. As a result, the fund underperformed its peers as lower-quality bonds outperformed and credit spreads narrowed during the reporting period. In addition, we believe the fund’s duration was shorter than that of its peer group and this weighed on relative results. The fund’s holdings of bonds related to the Commonwealth of Puerto Rico also detracted from fund results amid a persistent fiscal deficit and weaker economic growth. The fund’s holdings in bonds rated between B and BB provided the best returns for the period. Credit sectors that generated strong returns included tobacco settlement bonds, prepaid gas bonds (bonds issued by municipalities to fix the cost of future gas purchases) and airport bonds secured by lease payments from individual airlines. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 High Yield Municipal Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $996.40 $4.38 Class B 1,000.00 992.70 8.10 Class C 1,000.00 992.70 8.10 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | High Yield Municipal Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value on Expenses paid during on 12-1-12 5-31-13 period ended 5-31-13 1 Class A $1,000.00 $1,020.50 $4.43 Class B 1,000.00 1,016.80 8.20 Class C 1,000.00 1,016.80 8.20 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the fund’s prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.88%, 1.63%, and 1.63% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 High Yield Municipal Bond Fund | Annual report Portfolio summary Top 10 Holdings (19.1% of Net Assets on 5-31-13) Atlanta Water & Waste Water Revenue, 5.000%,11-1-19 3.7% Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-15-36 2.6% Golden State Tobacco Securitization Corp., Series A-1, 4.500%, 6-1-27 1.8% Port Authority of New York & New Jersey, 6.000%, 10-1-19 1.8% Pennsylvania Turnpike Commission, Step Coupon, 12-1-38 1.7% Central Plains Energy Project, 5.000%, 9-1-42 1.6% Central Plains Energy Project, 5.000%, 9-1-32 1.5% North Texas Tollway Authority, Series D, 5.000%, 1-1-38 1.5% Tennessee Energy Acquisition Corp., 5.000%, 2-1-25 1.5% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2, 5.875%, 6-1-30 1.4% Sector Composition General Obligation Bonds 1.5% Pollution 8.0% Revenue Bonds Tobacco 6.1% Development 22.0% Water & Sewer 5.4% Other Revenue 17.4% Airport 5.2% Transportation 10.7% Education 3.3% Utilities 9.9% Facilities 0.9% Health Care 8.2% Short-Term Investments & Other 1.4% Quality Composition AAA 3.4% AA 1.6% A 29.1% BBB 39.2% BB 2.6% B 11.3% Not Rated 11.4% Short-Term Investments & Other 1.4% 1 As a percentage of net assets on 5-31-13. 2 Cash and cash equivalents not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the fund’s prospectus. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-13 and do not reflect subsequent downgrades or upgrades, if any. Annual report | High Yield Municipal Bond Fund 11 Fund’s investments As of 5-31-13 Maturity Rate (%) date Par value Value Municipal Bonds 98.6% (Cost $248,860,812) Alabama 2.7% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,255,400 Courtland Industrial Development Board International Paper Company Project, Series A AMT 5.200 06-01-25 2,000,000 2,092,340 Selma Industrial Development Board Gulf Opportunity Zone, Series A 6.250 11-01-33 2,000,000 2,289,480 Selma Industrial Development Board International Paper Company Project, Series A 5.375 12-01-35 1,000,000 1,094,860 Arizona 2.4% Maricopa County Industrial Development Authority Catholic Healthcare West, Series A 6.000 07-01-39 3,000,000 3,374,430 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 2,000,000 2,345,280 Maricopa County Pollution Control Corp. Public Service Palo Verde, Series A 6.250 01-01-38 1,000,000 1,112,210 California 9.4% California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 1,000,000 1,200,680 California State Public Works Board Various Capital Projects, Series A 5.000 04-01-37 1,000,000 1,066,840 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10-01-38 1,000,000 1,021,510 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-36 4,000,000 1,030,360 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-18 7,950,000 7,570,547 Golden State Tobacco Securitization Corp. Series A–1 4.500 06-01-27 5,405,000 5,295,008 Golden State Tobacco Securitization Corp. Series A–1 (C) 5.000 06-01-33 2,575,000 2,399,308 M-S-R Energy Authority Natural Gas Revenue, Series A 6.500 11-01-39 1,500,000 1,986,300 12 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 $1,500,000 $2,079,150 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 1,690,000 1,762,839 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 1,500,000 1,746,075 Colorado 2.7% Colorado Health Facilities Authority Christian Living Community Project 5.250 01-01-37 500,000 528,260 Colorado Health Facilities Authority Christian Living Community Project, Series A 5.750 01-01-26 1,000,000 1,076,000 Colorado Health Facilities Authority Christian Living Community Project, Series A 9.000 01-01-34 750,000 795,533 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 2,500,000 3,138,275 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,276,160 Connecticut 0.5% Hamden Facility Revenue Whitney Center Project, Series A 7.750 01-01-43 1,400,000 1,513,386 Delaware 0.4% County of Sussex NRG Energy, Inc. Indian River Power LLC 6.000 10-01-40 1,000,000 1,119,540 District of Columbia 1.8% Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Metrorail, Series A (Z) Zero 10-01-37 4,000,000 1,063,120 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (Z) Zero 10-01-39 4,600,000 1,090,660 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 3,000,000 2,979,930 Florida 5.3% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,245,000 1,245,523 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,055,000 1,055,327 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 892,680 Heritage Harbour North Community Development District 6.375 05-01-38 1,240,000 1,189,954 Miami-Dade County Aviation Revenue Miami International Airport, Series A AMT (D) 5.000 10-01-38 2,000,000 2,094,260 Miami-Dade County Educational Facilities Authority University of Miami, Series A 5.000 04-01-42 675,000 732,827 See notes to financial statements Annual report | High Yield Municipal Bond Fund 13 Maturity Rate (%) date Par value Value Florida (continued) Orlando Urban Community Development District Electric Light & Power Improvements 6.000 05-01-20 $450,000 $450,374 Orlando Urban Community Development District Electric Light & Power Improvements 6.250 05-01-34 1,000,000 995,310 Pensacola Airport Revenue AMT 6.000 10-01-28 2,000,000 2,303,080 South Kendall Community Development District Series A 5.900 05-01-35 875,000 885,194 Tolomato Community Development District, Series 1 (H) 6.450 05-01-23 15,000 8,193 Tolomato Community Development District, Series 1 (H) 6.650 05-01-40 15,000 8,012 Tolomato Community Development District, Series 2 (H) 6.450 05-01-23 470,000 187,817 Tolomato Community Development District, Series 2 (H) 6.650 05-01-40 470,000 186,637 Tolomato Community Development District, Series 3 (H) 6.450 05-01-23 155,000 2 Tolomato Community Development District, Series 3 (H) 6.650 05-01-40 155,000 2 Tolomato Community Development District, Series A–1 6.450 05-01-23 200,000 195,094 Tolomato Community Development District, Series A–1 6.650 05-01-40 200,000 204,158 Tolomato Community Development District, Series A-2, CAB (0.000% to 05-01-17, then 6.610%) 0.000 05-01-39 110,000 83,822 Tolomato Community Development District, Series A–3, CAB (0.000% to 05-01-19, then 6.610%) 0.000 05-01-40 260,000 162,081 Tolomato Community Development District, Series A–4, CAB (0.000% to 05-01-22, then 6.610%) 0.000 05-01-40 130,000 60,268 Village Community Development District No. 8 6.125 05-01-39 885,000 1,031,317 Village Community Development District No. 8 6.375 05-01-38 765,000 904,437 Village Community Development District No. 9 5.500 05-01-42 495,000 529,467 Georgia 6.6% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 1,500,000 1,610,910 Atlanta Water & Waste Water Revenue 5.000 11-01-19 10,000,000 10,615,800 Atlanta Water & Waste Water Revenue Series A 6.000 11-01-28 1,000,000 1,209,580 Clayton County Development Authority Delta Air Lines Series B AMT 9.000 06-01-35 1,000,000 1,112,740 Gainesville & Hall County Development Authority ACTS Retirement-Life Communities, Inc., Series A-2 6.625 11-15-39 1,100,000 1,243,473 Marietta Development Authority Life University, Inc. Project 7.000 06-15-30 1,500,000 1,611,435 Municipal Electric Authority of Georgia Electric, Power & Light Revenues, Series D 5.500 01-01-26 1,500,000 1,758,840 14 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Guam 0.8% Guam Government Series A 7.000 11-15-39 $2,000,000 2,231,160 Hawaii 0.4% Hawaii State Department of Budget & Finance 15 Craigside Place Project, Series A 9.000 11-15-44 1,000,000 1,193,990 Illinois 1.9% Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 2,000,000 2,066,740 Illinois Finance Authority Central Illinois, Series C1 (P) 5.950 08-15-26 1,000,000 1,002,500 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 2,000,000 2,467,940 Indiana 0.8% Crown Point Economic Development Revenue Wittenberg Village Project, Series A 8.000 11-15-39 1,250,000 1,447,975 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-26 230,000 239,573 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-38 475,000 489,464 Iowa 0.4% Altoona Urban Renewal Tax Increment Revenue 6.000 06-01-34 1,000,000 1,082,650 Kansas 1.3% Wyandotte County-Kansas City Unified Government Sales Tax Revenue, Series B (Z) Zero 06-01-21 5,725,000 3,832,086 Kentucky 1.2% Kentucky Economic Development Finance Authority Owensboro Medical Health System, Series A 6.500 03-01-45 2,000,000 2,333,200 Owen County Kentucky Waterworks System Revenue American Water Company Project, Series A 6.250 06-01-39 1,000,000 1,104,950 Louisiana 2.7% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 3,000,000 3,402,240 Louisiana Local Government Environmental Facilities Westlake Chemical Corp., Series A-2 6.500 11-01-35 2,000,000 2,374,520 St. John Baptist Parish Revenue Marathon Oil Corp., Series A 5.125 06-01-37 2,000,000 2,108,100 Maryland 1.2% Baltimore County East Baltimore Research Park, Series A 7.000 09-01-38 1,000,000 1,084,050 Maryland Economic Development Corp. Potomac Electric Power Company 6.200 09-01-22 2,000,000 2,434,060 See notes to financial statements Annual report | High Yield Municipal Bond Fund 15 Maturity Rate (%) date Par value Value Massachusetts 1.3% Massachusetts Development Finance Agency Dominion Energy Brayton Point AMT (P) 5.000 02-01-36 $1,000,000 1,039,370 Massachusetts Development Finance Agency Merrimack College, Series A 5.250 07-01-42 1,000,000 1,066,130 Massachusetts State College Building Authority College & University Revenue, Series A 5.500 05-01-49 1,500,000 1,675,170 Michigan 0.4% Michigan Strategic Fund Dow Chemical Company, Series A–1 AMT (P) 6.750 12-01-28 1,000,000 1,055,830 Minnesota 0.7% North Oak Senior Housing Revenue Presbyterian Homes North Oaks 6.000 10-01-27 1,000,000 1,067,920 St. Paul Housing & Redevelopment Authority Carondelet Village Project, Series A 6.000 08-01-42 1,000,000 1,052,460 Mississippi 0.3% Mississippi Business Finance Corp. System Energy Resources, Inc. Project 5.875 04-01-22 1,000,000 1,002,970 Missouri 0.3% St. Louis Airport Revenue Lambert St. Louis International Airport, Series A–1 6.625 07-01-34 800,000 933,024 Nebraska 3.2% Central Plains Energy Project 5.000 09-01-32 4,000,000 4,395,280 Central Plains Energy Project 5.000 09-01-42 4,380,000 4,705,609 Nevada 0.4% Sparks Tourism Improvement District No: 1 Sales Tax Revenue, Series A (S) 6.750 06-15-28 1,000,000 1,026,490 New Hampshire 0.7% New Hampshire Business Finance Authority Public Service Company Project, Series B AMT (D) 4.750 05-01-21 1,500,000 1,535,025 New Hampshire Health & Education Facilities Authority Rivermead, Series A 6.875 07-01-41 500,000 563,810 New Jersey 2.5% New Jersey Economic Development Authority Continental Airlines, Inc. Project AMT 5.125 09-15-23 1,650,000 1,764,956 New Jersey Economic Development Authority Continental Airlines, Inc. Project AMT 5.250 09-15-29 1,000,000 1,060,320 New Jersey State Educational Facilities Authority University of Medical and Dentistry, Series B 7.500 12-01-32 1,000,000 1,220,840 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06-01-43 1,000,000 1,000,000 Tobacco Settlement Financing Corp. Series 1A 4.500 06-01-23 2,035,000 2,024,479 16 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value New York 10.8% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 $2,500,000 2,915,025 Chautauqua County Industrial Development Agency Dunkirk Power Project 5.875 04-01-42 3,350,000 3,716,256 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 1,000,000 1,153,470 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 2,500,000 2,873,700 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 1,475,000 1,752,256 New York City Industrial Development Agency American Airlines-JFK Airport AMT 7.500 08-01-16 2,000,000 2,128,980 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-44 2,925,000 3,143,907 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09-15-43 1,000,000 1,071,900 New York Liberty Development Corp. Bank of America Tower, Class 2 5.625 07-15-47 3,350,000 3,797,024 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 2,495,000 2,899,914 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 500,000 498,720 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 4,460,000 5,179,398 North Carolina 0.4% North Carolina Eastern Municipal Power Agency Electric, Power & Light Revenues, Series C 6.750 01-01-24 1,000,000 1,218,560 Ohio 3.4% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.125 06-01-24 2,865,000 2,680,580 Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.875 06-01-30 4,500,000 4,169,610 Cleveland Ohio Airport Revenue Continental Airlines, Inc. Project AMT 5.375 09-15-27 2,510,000 2,504,829 Hickory Chase Community Authority Hickory Chase Project (H) 7.000 12-01-38 921,000 414,450 Oklahoma 0.9% Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06-01-35 1,000,000 1,080,680 Tulsa Municipal Airport Trust American Airlines Project 6.250 06-01-20 1,375,000 1,378,314 Oregon 0.6% Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,105,000 1,109,652 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-16 500,000 503,120 See notes to financial statements Annual report | High Yield Municipal Bond Fund 17 Maturity Rate (%) date Par value Value Pennsylvania 5.3% Allegheny County Industrial Development Authority Environmental Improvements 5.500 11-01-16 $1,000,000 1,053,960 Allegheny County Industrial Development Authority Environmental Improvements 6.875 05-01-30 1,215,000 1,392,420 Bucks County Industrial Development Authority U.S. Steel Corp. Project 6.750 06-01-26 1,500,000 1,747,740 Pennsylvania Economic Development Financing Authority Allegheny Energy Supply Company 7.000 07-15-39 2,500,000 2,960,900 Pennsylvania Economic Development Financing Authority Philadelphia Biosolids Facility 6.250 01-01-32 1,000,000 1,128,440 Pennsylvania Turnpike Commission Highway Revenue Tolls, Series E (Zero Coupon Steps up to 6.375% on 12-1-17) Zero 12-01-38 5,000,000 4,918,600 Philadelphia Gas Waterworks Revenue Ninth Series 5.250 08-01-40 2,000,000 2,107,180 Puerto Rico 8.8% Commonwealth of Puerto Rico Public Improvement, Series B 6.500 07-01-37 2,000,000 2,141,520 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07-01-24 1,500,000 1,600,050 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.000 07-01-38 1,000,000 1,025,860 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series TT 5.000 07-01-32 1,250,000 1,216,963 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series WW 5.500 07-01-38 1,000,000 1,010,090 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 4,000,000 3,971,240 Puerto Rico Electric Power Authority Electric, Power, & Light Revenues, Series CCC 5.250 07-01-28 2,000,000 2,018,740 Puerto Rico Electric Power Authority Electric, Power, & Light Revenues, Series XX 5.250 07-01-27 1,000,000 1,012,640 Puerto Rico Electric Power Authority Power Revenue, Series A 5.000 07-01-29 3,000,000 2,957,520 Puerto Rico Electric Power Authority Power Revenue, Series A 5.000 07-01-42 3,000,000 2,862,870 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Z) Zero 08-01-33 5,000,000 1,584,600 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (D)(Z) Zero 08-01-41 5,000,000 1,063,600 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 3,000,000 3,070,380 Rhode Island 0.1% Tobacco Settlement Financing Corp., Series A 6.000 06-01-23 100,000 101,343 Town of Tiverton Mount Hope Bay Village, Series A 6.875 05-01-22 260,000 262,005 18 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Tennessee 1.5% Tennessee Energy Acquisition Corp. Natural Gas Revenue, Series C 5.000 02-01-25 $3,720,000 4,212,565 Texas 10.6% Central Texas Regional Mobility Authority 6.000 01-01-41 2,150,000 2,474,306 Central Texas Regional Mobility Authority 6.250 01-01-46 1,000,000 1,163,650 City of Houston TX Airport System Revenue Continental Airlines, Inc. Terminal Projects AMT 6.625 07-15-38 1,000,000 1,138,800 Gulf Coast Industrial Development Authority CITGO Petroleum Corp. AMT 8.000 04-01-28 2,100,000 2,103,444 Gulf Coast Waste Disposal Authority International Paper Company, Series A AMT 6.100 08-01-24 1,500,000 1,505,985 Harris County Health Facilities Development Corp. Memorial Hermann Healthcare., Series B 7.250 12-01-35 1,000,000 1,326,030 Love Field Airport Modernization Corp. Southwest Airlines Co. Project 5.250 11-01-40 2,825,000 3,034,587 Mission Economic Development Corp. Waste Management, Inc. Project AMT (P) 6.000 08-01-20 975,000 982,654 North Texas Tollway Authority Highway Revenue Tolls 5.000 01-01-38 1,000,000 1,075,660 North Texas Tollway Authority Highway Revenue Tolls, Series A 6.250 01-01-39 3,000,000 3,419,100 North Texas Tollway Authority Highway Revenue Tolls, Series D 5.000 01-01-38 4,000,000 4,336,440 North Texas Tollway Authority Highway Revenue Tolls, Series F 5.750 01-01-38 1,000,000 1,097,890 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 1,000,000 1,128,460 Tarrant County Cultural Education Facilities Finance Corp. Air Force Retirement Facility 6.375 11-15-44 2,000,000 2,188,120 Texas Municipal Gas Acquisition & Supply Corp. Natural Gas Revenue, Series D 6.250 12-15-26 2,000,000 2,530,100 Travis County Health Facilities Development Corp. Westminster Manor 7.000 11-01-30 1,000,000 1,186,610 Virgin Islands 0.4% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,163,070 Virginia 0.8% Washington County Industrial Development Authority Mountain States Health Alliance, Series C 7.750 07-01-38 2,000,000 2,427,620 Washington 0.7% Port of Seattle Industrial Development Corp. Delta Airlines, Inc. 5.000 04-01-30 1,000,000 1,024,930 Washington Health Care Facilities Authority Swedish Health Services, Series A 6.500 11-15-33 1,000,000 1,089,210 See notes to financial statements Annual report | High Yield Municipal Bond Fund 19 Maturity Rate (%) date Par value Value Wisconsin 1.2% Public Finance Authority Airport Facilities AMT 5.000 07-01-42 $2,500,000 2,584,725 Wisconsin Health & Educational Facilities Authority St. John’s Community, Inc., Series A 7.625 09-15-39 750,000 861,353 Wyoming 0.4% Sweetwater County FMC Corp. Project AMT 5.600 12-01-35 1,000,000 1,079,860 Other 0.4% Centerline Equity Issuer Trust (S) 6.000 05-15-19 1,000,000 1,175,920 Short-Term Investments 0.5% (Cost $1,471,000) Shares Value Repurchase Agreement 0.5% Repurchase Agreement with State Street Corp. dated 5-31-13 at 0.010% to be repurchased at $1,471,001 on 6-3-13, collateralized by $1,510,000 U.S. Treasury Note, 0.625% due 5-31-17 (valued at $1,502,568, including interest) 1,471,000 1,471,000 Total investments (Cost $250,331,812) † 99.1% Other assets and liabilities, net 0.9% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. CAB A convertible capital appreciation bond is a bond which compounds interest for a fixed period of time and then pays interest periodically like a normal serial or term bond. (C) Security purchased on a when-issued or delayed delivery. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Assured Guaranty Corp. 1.5% Assured Guaranty Municipal Corp. 1.0% CIFG Holding Ltd. 1.3% National Public Finance Guarantee Corp. 3.7% (H) Defaulted security. Currently, the issuer is in default with respect to interest payments. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-13, the aggregate cost of investment securities for federal income tax purposes was $248,028,108. Net unrealized appreciation aggregated $38,109,963, of which $39,391,019 related to appreciated investment securities and $1,281,056 related to depreciated investment securities. 20 High Yield Municipal Bond Fund | Annual report See notes to financial statements Notes to Schedule of Investments The Fund had the following sector composition as a percentage of total net assets on 5-31-13: General Obligation Bonds 1.5% Revenue Bonds Development 22.0% Other Revenue 17.4% Transportation 10.7% Utilities 9.9% Health Care 8.2% Pollution 8.0% Tobacco 6.1% Water & Sewer 5.4% Airport 5.2% Education 3.3% Facilities 0.9% Short-Term Investments & Other 1.4% See notes to financial statements Annual report | High Yield Municipal Bond Fund 21 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 5-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $250,331,812) $286,138,071 Cash 218 Receivable for investmentssold 2,292,786 Receivable for fund sharessold 661,176 Interestreceivable 4,087,160 Receivable fromaffiliates 5,534 Other receivables and prepaidexpenses 42,172 Totalassets Liabilities Payable for delayed delivery securitiespurchased 2,408,855 Payable for fund sharesrepurchased 1,898,272 Distributionspayable 124,178 Payable toaffiliates Accounting and legal servicesfees 9,966 Transfer agentfees 14,830 Distribution and servicefees 55,338 Trustees’fees 8,652 Other liabilities and accruedexpenses 67,992 Totalliabilities Netassets Net assets consistof Paid-incapital $261,405,506 Undistributed net investmentincome 919,176 Accumulated net realized gain (loss) oninvestments (9,491,907) Net unrealized appreciation (depreciation) oninvestments 35,806,259 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($213,692,701 ÷ 24,802,812shares) 1 $8.62 Class B ($10,529,221 ÷ 1,222,148shares) 1 $8.62 Class C ($64,417,112 ÷ 7,477,117shares) 1 $8.62 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $9.03 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 22 High Yield Municipal Bond Fund | Annual report See notes to financial statements FINANCIAL STATEMENTS Statement of operations For the year ended 5-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $15,715,871 Expenses Investment managementfees 1,648,626 Distribution and servicefees 1,323,732 Accounting and legal servicesfees 57,781 Transfer agentfees 183,372 Trustees’fees 18,764 State registrationfees 74,890 Printing andpostage 23,585 Professionalfees 85,738 Custodianfees 39,198 Registration and filingfees 26,843 Other 10,977 Totalexpenses Less expensereductions (301,600) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss) on investments 1,494,305 Change in net unrealized appreciation (depreciation)of investments 2,616,094 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | High Yield Municipal Bond Fund 23 FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-13 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $12,523,965 $12,376,257 Net realizedgain 1,494,305 60,146 Change in net unrealized appreciation(depreciation) 2,616,094 21,253,050 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (9,276,638) (9,327,479) ClassB (342,417) (347,430) ClassC (2,211,787) (2,189,040) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 294,685,170 252,046,696 End ofyear Undistributed net investmentincome 24 High Yield Municipal Bond Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.38 0.39 0.39 0.40 0.32 0.41 Net realized and unrealized gain (loss) oninvestments 0.12 0.65 (0.26) 0.63 (0.58) (0.34) Total from investmentoperations Lessdistributions From net investmentincome (0.36) (0.38) (0.38) (0.39) (0.30) (0.41) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $214 $221 $192 $207 $139 $94 Ratios (as a percentage of average net assets): Expenses beforereductions 0.97 0.97 0.99 1.01 1.15 1.09 Interest andfees 8 — 0.16 Expenses net of feewaivers 0.87 0.89 0.99 1.00 1.15 1.25 Net investmentincome 4.34 4.81 4.97 5.16 6.07 6 4.85 Portfolio turnover (%) 25 21 32 14 49 75 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Annual report | High Yield Municipal Bond Fund 25 CLASS B SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.31 0.33 0.33 0.35 0.28 0.35 Net realized and unrealized gain (loss) oninvestments 0.12 0.65 (0.26) 0.62 (0.58) (0.34) Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.32) (0.32) (0.33) (0.26) (0.35) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $11 $9 $8 $9 $8 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 1.72 1.74 1.76 1.90 1.84 Interest andfees 8 — 0.16 Expenses net of feewaivers 1.62 1.64 1.74 1.75 1.90 2.00 Net investmentincome 3.59 4.06 4.22 4.42 5.34 6 4.09 Portfolio turnover (%) 25 21 32 14 49 75 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the Fund recognizes additional income in an amount equal to theseexpenses. CLASS C SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.31 0.33 0.33 0.34 0.28 0.34 Net realized and unrealized gain (loss) oninvestments 0.12 0.65 (0.26) 0.63 (0.58) (0.33) Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.32) (0.32) (0.33) (0.26) (0.35) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $64 $64 $51 $59 $35 $23 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 1.73 1.74 1.76 1.90 1.84 Interest andfees 8 — 0.16 Expenses net of feewaivers 1.62 1.64 1.74 1.75 1.90 2.00 Net investmentincome 3.59 4.06 4.22 4.40 5.29 6 4.11 Portfolio turnover (%) 25 21 32 14 49 75 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 8 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under U.S. accounting principles, the Fund recognizes additional income in an amount equal to theseexpenses. 26 High Yield Municipal Bond Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock High Yield Municipal Bond Fund (the Fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income that is largely exempt from federal income tax, consistent with the preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the Fund uses the following valuation techniques: Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the Fund’s Pricing Committee following procedures established by the Board of Trustees, which include price verification procedures. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs Annual report | High Yield Municipal Bond Fund 27 or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of May 31, 2013, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the Fund’s custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Prior to March 27, 2013, the Fund participated in a $100 million unsecured line of credit, also with Citibank, with terms otherwise similar to the existing agreement. Commitment fees for the year ended May 31, 2013 were $1,003. For the year ended May 31, 2013, the Fund had no borrowings under either line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. 28 High Yield Municipal Bond Fund | Annual report Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the Fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the Fund has a capital loss carryforward of $11,795,611 available to offset future net realized capital gains as of May 31, 2013. The following table details the capital loss carryforward available as of May 31, 2013: CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 NO EXPIRATION DATE 2014 2015 2016 2017 2018 2019 SHORT-TERM LONG-TERM $119,574 $1,176,656 $502,278 $3,292,390 $4,265,466 $487,011 $1,778,028 $174,208 As of May 31, 2013, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed at least annually. The tax character of distributions for the years ended May 31, 2013 and 2012 was as follows: MAY 31, 2013 MAY 31, 2012 Ordinary Income $322,605 $156,796 Exempt Interest 11,508,237 11,707,153 Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. As of May 31, 2013, the components of distributable earnings on a tax basis consisted of $1,046,835 of undistributed exempt interest. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the Fund’s financial statements as a return of capital. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to expiration of capital loss carryforwards, accretion on debt securities and distributions payable. Annual report | High Yield Municipal Bond Fund 29 Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the Fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management agreement with the Advisor under which the Fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.6250% of the first $75,000,000 of the Fund’s average daily net assets, (b) 0.5625% of the next $75,000,000 of the Fund’s average daily net assets, (c) 0.5000% of the next $1,850,000,000 of the Fund’s average daily net assets, (d) 0.4800% of the next $2,000,000,000 of the Fund’s average daily net assets and (e) 0.4500% of the Fund’s average daily net assets in excess of $4,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the year ended May 31, 2013 were equivalent to a net annual effective rate of 0.55% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the year ended May 31, 2013 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund pays the following contractual rates of distribution fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares: CLASS RULE 12b–1 FEE Class A 0.25% Class B 1.00% Class C 1.00% The Distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares. The current waiver agreement expires on September 30, 2013, unless renewed by the mutual agreement of the Fund and the Distributor based upon a determination that this is appropriate under the circumstances at that time. Accordingly, these fee limitations amounted to $225,636, $10,190 and $65,774 for Class A, Class B and Class C shares, respectively, for the year ended May 31, 2013. 30 High Yield Municipal Bond Fund | Annual report Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $401,513 for the year ended May 31, 2013. Of this amount, $63,090 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $334,692 was paid as sales commissions to broker-dealers and $3,731 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the year ended May 31, 2013, CDSCs received by the Distributor amounted to $10,566, $22,767 and $5,241 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended May 31, 2013 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $564,089 $137,173 Class B 101,906 6,200 Class C 657,737 39,999 Total Trustee expenses. The Fund compensates each Trustee who is not an employee of the Advisor or its affiliates. Under the John Hancock Group of Funds Deferred Compensation Plan (the Plan) which was terminated in November 2012, certain Trustees could have elected, for tax purposes, to defer receipt of this compensation. Any deferred amounts were invested in various John Hancock funds. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Plan assets will be liquidated in accordance with the Plan documents. Annual report | High Yield Municipal Bond Fund 31 Note 5 — Fund share transactions Transactions in Funds shares for the years ended May 31, 2013 and 2012 were as follows: Year ended 5-31-13 Year ended 5-31-12 Shares Amount Shares Amount Class A shares Sold 5,541,953 $47,880,268 6,743,700 $54,909,025 Distributions reinvested 913,897 7,906,879 901,668 7,346,629 Repurchased (7,762,320) (67,219,929) (6,106,716) (49,465,612) Net increase (decrease) Class B shares Sold 306,030 $2,645,271 223,990 $1,810,404 Distributions reinvested 32,204 278,634 29,601 241,551 Repurchased (218,734) (1,889,799) (229,373) (1,868,953) Net increase Class C shares Sold 1,132,578 $9,805,292 1,573,359 $12,821,599 Distributions reinvested 204,914 1,772,923 197,237 1,607,843 Repurchased (1,388,707) (12,029,197) (813,294) (6,589,516) Net increase (decrease) Net increase (decrease) Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $73,110,355 and $81,422,108, respectively, for the year ended May 31, 2013. 32 High Yield Municipal Bond Fund | Annual report Auditor’s report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Municipal Securities Trust and Shareholders of John Hancock High Yield Municipal Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock High Yield Municipal Bond Fund (the “Fund”) at May 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2013 by correspondence with the custodian and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 25, 2013 Annual report | High Yield Municipal Bond Fund 33 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended May 31, 2013. 97.46% of dividends from net investment income are exempt-interest dividends. Eligible shareholders will be mailed a 2013 Form 1099-DIV in early 2014. This will reflect the tax character of all distributions paid in calendar year 2013. Please consult a tax advisor regarding the tax consequences of your investment in the Fund. 34 High Yield Municipal Bond Fund | Annual report Evaluation of Advisory and Subadvisory Agreements by the Board of Trustees This section describes the evaluation by the Board of Trustees (the Board) of John Hancock Municipal Securities Trust (the Trust) of the Advisory Agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Advisor) and the Subadvisory Agreement (the Subadvisory Agreement) with John Hancock Asset Management a division of Manulife Asset Management (US) LLC (the Subadvisor) for John Hancock High Yield Municipal Bond Fund (the Fund). The Advisory Agreement and Subadvisory Agreement are collectively referred to as the Agreements. Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 16-17, 2013, the Board, including the Trustees who are not considered to be interested persons of the Trust under the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Trustees), reapproved for an annual period the continuation of the Advisory Agreement between the Trust and the Advisor and the Subadvisory Agreement between the Advisor and the Subadvisor with respect to the Fund. In considering the Advisory Agreement and the Subadvisory Agreement, the Board received in advance of the meeting a variety of materials relating to the Fund, the Advisor and the Subadvisor, including comparative performance, fee and expense information for peer groups of similar mutual funds prepared by an independent third-party provider of mutual fund data; performance information for relevant indexes; and, with respect to the Subadvisor, comparative performance information for comparably managed accounts; and other information provided by the Advisor and the Subadvisor regarding the nature, extent and quality of services provided by the Advisor and the Subadvisor under their respective Agreement, as well as information regarding the Advisor’s revenues and costs of providing services to the Fund and compensation paid to affiliates of the Advisor. At the meeting at which the renewal of the Advisory Agreement and Subadvisory Agreement is considered, particular focus is given to information concerning Fund performance, comparability of fees and total expenses and profitability. However, the Board notes that the evaluation process with respect to the Advisor and the Subadvisor is an ongoing one. In this regard, the Board also took into account discussions with management and information provided to the Board at prior meetings with respect to the services provided by the Advisor and the Subadvisor to the Fund, including quarterly performance reports prepared by management containing reviews of investment results, and periodic presentations from the Subadvisor with respect to the Fund. The Board noted the affiliation of the Subadvisor with the Advisor, noting any potential conflicts of interest. The Board also considered the nature, quality and extent of the services to be provided to John Hancock Fund portfolios by the Advisor’s affiliates, including distribution services. Throughout the process, the Board asked questions of and requested additional information from management. The Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel throughout the process. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement In approving the Advisory Agreement with respect to the Fund, the Board, including the Independent Trustees, considered a variety of factors, including those discussed below. The Board also considered other factors (including conditions and trends prevailing generally in the economy, the securities markets and the industry) and does not treat any single factor as determinative, and each Trustee may attribute different weights to different factors. The Board’s conclusions may be based in part on its consideration of the advisory and subadvisory arrangements in prior years and on the Board’s ongoing regular review of Fund performance and operations throughout the year. Annual report | High Yield Municipal Bond Fund 35 Nature, extent and quality of services. Among the information received by the Board from the Advisor relating to the nature, extent and quality of services provided to the Fund, the Board reviewed information provided by the Advisor relating to its operations and personnel, descriptions of its organizational and management structure, and information regarding the Advisor’s compliance and regulatory history, including its Form ADV. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (CCO) regarding the Fund’s compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considered the Advisor’s risk management processes. The Board considered that the Advisor is responsible for the management of the day-to-day operations of the Fund, including, but not limited to, general supervision of and coordination of the services provided by the Subadvisor, and is also responsible for monitoring and reviewing the activities of the Subadvisor and other third-party service providers. In considering the nature, extent and quality of the services provided by the Advisor, the Trustees also took into account their knowledge of the Advisor’s management and the quality of the performance of the Advisor’s duties, through Board meetings, discussions and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of the other trusts in the complex. In the course of their deliberations regarding the Advisory Agreement, the Board considered, among other things: (a) the skills and competency with which the Advisor has in the past managed the Trust’s affairs and its subadvisory relationships, the Advisor’s oversight and monitoring of the Subadvisor’s investment performance and compliance programs, such as the Subadvisor’s compliance with fund policies and objective(s), review of brokerage matters, including with respect to trade allocation and best execution and the Advisor’s timeliness in responding to performance issues; (b) the background, qualifications and skills of the Advisor’s personnel; (c) the Advisor’s compliance policies and procedures and its responsiveness to regulatory changes and mutual fund industry developments; (d) the Advisor’s administrative capabilities, including its ability to supervise the other service providers for the Fund; (e) the financial condition of the Advisor and whether it has the financial wherewithal to provide a high level and quality of services to the Fund; and (f) the Advisor’s reputation and experience in serving as an investment advisor to the Trust and the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that the Advisor may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the Fund. Investment performance. In considering the Fund’s performance, the Board noted that it reviews at its regularly scheduled meetings information about the Fund’s performance results. In connection with the consideration of the Advisory Agreement, the Board: (a) reviewed information prepared by management regarding the Fund’s performance; (b) considered the comparative performance of the Fund’s benchmark; 36 High Yield Municipal Bond Fund | Annual report (c) considered the performance of comparable funds, if any, as included in the report prepared by an independent third-party provider of mutual fund data. Such report included the Fund’s ranking within a smaller group of peer funds and the Fund’s ranking within broader groups of funds; and (d) took into account the Advisor’s analysis of the Fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally. The Board noted the Fund had underperformed its benchmark index for the one-, three- and five-year periods ended December 31, 2012. The Board also noted that the Fund had underperformed its peer group average for the one- and three-year periods and had outperformed the peer group average for the five-year period ended December 31, 2012. The Board took into account management’s discussion of the Fund’s performance. The Board also took into account the differences between the investment strategies of the Fund and those of its benchmark index and peer group. The Board concluded that such performance is being reasonably addressed and/or monitored. Fees and expenses. The Board reviewed comparative information prepared by an independent third-party provider of mutual fund data including, among other data, the Fund’s contractual and actual advisory fees and total expenses as compared to similarly situated investment companies deemed to be comparable to the Fund. The Board considered the Fund’s ranking within a smaller group of peer funds chosen by the independent third-party provider, as well as the Fund’s ranking within broader groups of funds. In comparing the Fund’s actual and contractual management fee to that of comparable funds, the Board noted that such fee includes both advisory and administrative costs. The Board noted that net management fees for the Fund are higher than the peer group median and total expenses for this Fund are equal to the peer group median. The Board took into account the Advisor’s discussion of the Fund’s expenses. The Board also noted that the Fund’s distributor, an affiliate of the Advisor and Subadvisor waived a portion of its Rule 12b-1 fee for each share class of the Fund. The Board also took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Advisor after payment of the subadvisory fee. The Board also took into account that management had agreed to implement an overall fee waiver across a number of funds in the complex, including the Fund, which is discussed further below. The Board reviewed information provided by the Advisor concerning investment advisory fees charged by the Advisor or one of its advisory affiliates to other clients (including other funds in the complex) having similar investment mandates, if any. The Board considered any differences between the Advisor’s and Subadvisor’s services to the Fund and the services they provide to other comparable clients or funds. The Board concluded that the advisory fee paid with respect to the Fund is reasonable. Profitability/Indirect benefits. In considering the costs of the services to be provided and the profits to be realized by the Advisor and its affiliates (including the Subadvisor) from the Advisor’s relationship with the Trust, the Board: (a) reviewed financial information of the Advisor; (b) reviewed and considered an analysis presented by the Advisor regarding the net profitability to the Advisor and its affiliates of the Fund; (c) received and reviewed profitability information with respect to the John Hancock fund complex as a whole; Annual report | High Yield Municipal Bond Fund 37 (d) received information with respect to the Advisor’s allocation methodologies used in preparing the profitability data; (e) considered that the Advisor also provides administrative services to the Fund on a cost basis pursuant to an administrative services agreement; (f) noted that the Fund’s Subadvisor is an affiliate of the Advisor; (g) noted that affiliates of the Advisor provide transfer agency services and distribution services to the Fund, and that the Trust’s distributor also receives Rule 12b-1 payments to support distribution of the Fund; (h) noted that the Advisor also derives reputational and other indirect benefits from providing advisory services to the Fund; (i) noted that the subadvisory fees for the Fund are paid by the Advisor; and (j) considered that the Advisor should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to the Fund and the entrepreneurial risk that it assumes as Advisor. Based upon its review, the Board concluded that the level of profitability, if any, of the Advisor and its affiliates (including the Subadvisor) from their relationship with the Fund was reasonable and not excessive. Economies of scale. In considering the extent to which economies of scale would be realized as the Fund grows and whether fee levels reflect these economies of scale for the benefit of Fund shareholders, the Board: (a) with respect to each fund in the John Hancock fund complex, including the Fund (except those listed below), considered that the Advisor has agreed, effective June 1, 2013, to waive its management fee for the Fund and each of the open-end funds of John Hancock Funds II, John Hancock Funds III, each other John Hancock Fund (except those listed below) (the Participating Portfolios) or otherwise reimburse the expenses of the Participating Portfolios as follows (the Reimbursement): The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $75 billion but is less than or equal to $125 billion, 0.0125% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $125 billion but is less than or equal to $150 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that exceeds $150 billion. (The John Hancock Funds that are not Participating Portfolios as of the date of this annual report are each of the fund of funds, money market funds, index funds and closed-end funds); (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) the Fund’s fee structure contains breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for the Fund and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of the Fund to benefit from economies of scale if the Fund grows. The Board also took into account management’s discussion of the Fund’s advisory fee structure; and (c) the Board also considered the effect of the Fund’s growth in size on its performance and fees. The Board also noted that if the Fund’s assets increase over time, the Fund may realize other economies of scale. 38 High Yield Municipal Bond Fund | Annual report Approval of Subadvisory Agreement In making its determination with respect to approval of the Subadvisory Agreement, the Board reviewed: (1) information relating to the Subadvisor’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of the Fund and comparative performance information relating to the Fund’s benchmark and comparable funds; and (3) the subadvisory fee for the Fund, including any breakpoints, and comparative fee information, where available, prepared by an independent third-party provider of mutual fund data. Nature, extent and quality of services. With respect to the services provided by the Subadvisor, the Board received information provided to the Board by the Subadvisor, including the Subadvisor’s Form ADV, as well as took into account information presented throughout the past year. The Board considered the Subadvisor’s current level of staffing and its overall resources, as well as received information relating to the Subadvisor’s compensation program. The Board reviewed the Subadvisor’s history and investment experience, as well as information regarding the qualifications, background and responsibilities of the Subadvisor’s investment and compliance personnel who provide services to the Fund. The Board also considered, among other things, the Subadvisor’s compliance program and any disciplinary history. The Board also considered the Subadvisor’s risk assessment and monitoring process. The Board reviewed the Subadvisor’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board noted that the Advisor conducts regular, periodic reviews of the Subadvisor and its operations, including regarding investment processes and organizational and staffing matters. The Board also noted that the CCO and his staff conduct regular, periodic compliance reviews with the Subadvisor and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisor and procedures reasonably designed by them to assure compliance with the federal securities laws. The Board also took into account the financial condition of the Subadvisor. The Board considered the Subadvisor’s investment process and philosophy. The Board took into account that the Subadvisor’s responsibilities include the development and maintenance of an investment program for the Fund, which is consistent with the Fund’s investment objectives, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to the Subadvisor’s brokerage policies and practices, including with respect to best execution and soft dollars. Subadvisor compensation. In considering the cost of services to be provided by the Subadvisor and the profitability to the Subadvisor of its relationship with the Fund, the Board noted that the fees under the Subadvisory Agreement are paid by the Advisor and not the Fund. The Board also received information and took into account any other potential conflicts of interests the Advisor might have in connection with the Subadvisory Agreement. In addition, the Board considered other potential indirect benefits that the Subadvisor and its affiliates may receive from the Subadvisor’s relationship with the Fund, such as the opportunity to provide advisory services to additional portfolios of the Trust and reputational benefits. Annual report | High Yield Municipal Bond Fund 39 Subadvisory Fees. The Board considered that the Fund pays an advisory fee to the Advisor and that, in turn, the Advisor pays a subadvisory fee to the Subadvisor. The Board also took into account the subadvisory fees paid by the Advisor to fees charged by the Fund’s Subadvisor to manage other subadvised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. Subadvisor performance. As noted above, the Board considered the Fund’s performance as compared to the Fund’s peer group and benchmark and noted that the Board reviews information about the Fund’s performance results at its regularly scheduled meetings. The Board noted the Advisor’s expertise and resources in monitoring the performance, investment style and risk-adjusted performance of the Subadvisor. The Board was mindful of the Advisor’s focus on the Subadvisor’s performance. The Board also noted the Subadvisor’s long-term performance record for similar accounts, as applicable. The Board’s decision to approve the Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadvisor has extensive experience and demonstrated skills as a manager; (2) the performance of the Fund is being reasonably addressed and/or monitored; (3) The subadvisory fees are reasonable in relation to the level and quality of services being provided; and (4) Subadvisory fee breakpoints are reflected as breakpoints in the advisory fees for the Fund in order to permit shareholders to benefit from economies of scale if the Fund grows. * * * Based on their evaluation of all factors that they deemed to be material, including those factors described above, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and the Subadvisory Agreement would be in the best interest of the Fund and its shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and Subadvisory Agreement for an additional one-year period. 40 High Yield Municipal Bond Fund | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund as of December 1, 2012. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee James M. Oates, 2 Born: 1946 2012 233 Managing Director, Wydown Group (financial consulting firm) (since 1994); Chairman and Director, Emerson Investment Management, Inc. (since 2000); Independent Chairman, Hudson Castle Group, Inc. (formerly IBEX Capital Markets, Inc.) (financial services company) (1997–2011); Director, Stifel Financial (since 1996); Director, Investor Financial Services Corporation (1995–2007); Director, Connecticut River Bancorp (since 1998); Director, Virtus Funds (formerly Phoenix Mutual Funds) (since 1988). Trustee and Chairperson of the Board, John Hancock retail funds (since 2012); Trustee (2005–2006 and since 2012) and Chairperson of the Board (since 2012), John Hancock Funds III; Trustee (since 2004) and Chairperson of the Board (since 2005), John Hancock Variable Insurance Trust; Trustee and Chairperson of the Board (since 2005), John Hancock Funds II. Charles L. Bardelis, 2,3 Born: 1941 2012 233 Director, Island Commuter Corp. (marine transport). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust (since 1988); Trustee, John Hancock Funds II (since 2005). Peter S. Burgess, 2,3 Born: 1942 2012 233 Consultant (financial, accounting and auditing matters) (since 1999); Certified Public Accountant; Partner, Arthur Andersen (independent public accounting firm) (prior to 1999); Director, Lincoln Educational Services Corporation (since 2004); Director, Symetra Financial Corporation (since 2010); former Director, PMA Capital Corporation (2004–2010). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). William H. Cunningham, Born: 1944 1987 233 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director, LIN Television (since 2009); Chairman (since 2009) and Director (since 2006), Lincoln National Corporation (insurance); Director, Resolute Energy Corporation (since 2009); Director, Southwest Airlines (since 2000); former Director, Introgen (manufacturer of biopharmaceuticals) (until 2008); former Director, Hicks Acquisition CompanyI, Inc. (until 2007); former Director, Texas Exchange Bank, SSB (formerly Bank of Crowley) (until 2009); former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Trustee, John Hancock retail funds (since 1986); Trustee, John Hancock Variable Insurance Trust (since 2012); Trustee, John Hancock Funds II (since 2012 and 2005–2006). Grace K. Fey, 2 Born: 1946 2012 233 Chief Executive Officer, Grace Fey Advisors (since 2007); Director and Executive Vice President, Frontier Capital Management Company (1988–2007); Director, Fiduciary Trust (since 2009). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Annual report | High Yield Municipal Bond Fund 41 Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Theron S. Hoffman, 2,3 Born: 1947 2012 233 Chief Executive Officer, T. Hoffman Associates, LLC (consulting firm) (since 2003); Director, The Todd Organization (consulting firm) (2003–2010); President, Westport Resources Management (investment management consulting firm) (2006–2008); Senior Managing Director, Partner and Operating Head, Putnam Investments (2000–2003); Executive Vice President, The Thomson Corp. (financial and legal information publishing) (1997–2000). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Deborah C. Jackson, Born: 1952 2008 233 President, Cambridge College, Cambridge, Massachusetts (since 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corporation (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Trustee, John Hancock retail funds (since 2008); Trustee of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Hassell H. McClellan, 2 Born: 1945 2012 233 Associate Professor, The Wallace E. Carroll School of Management, Boston College (since 1984); Trustee, Virtus Variable Insurance Trust (formerly Phoenix Edge Series Funds) (since 2008); Director, The Barnes Group (since 2010). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Steven R. Pruchansky, Born: 1944 1994 233 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Trustee (since 1992) and Chairperson of the Board (2011–2012), John Hancock retail funds; Trustee and Vice Chairperson of the Board, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Gregory A. Russo, Born: 1949 2008 233 Director and Audit Committee Chairman (since 2012) and Member, Audit Committee and Finance Committee (since 2011), NCH Healthcare System, Inc. (holding company for multi-entity healthcare system); Director and Member of Finance Committee, The Moorings, Inc. (nonprofit continuing care community) (since 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002–2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1986–1992); Director, Treasurer and Chairman of Audit and Finance Committees, Putnam Hospital Center (1989–1995); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1995). Trustee, John Hancock retail funds (since 2008); Trustee, John Hancock Variable Insurance Trust and John Hancock FundsII (since 2012). 42 High Yield Municipal Bond Fund | Annual report Non-Independent Trustees 4 Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee James R. Boyle, 2 Born: 1959 2012 233 Senior Executive Vice President, John Hancock Financial Services (1999–2012, including prior positions); Chairman and Director, John Hancock Advisers, LLC, John Hancock Funds, LLC and John Hancock Investment Management Services, LLC (2005–2010). Trustee, John Hancock retail funds (since 2012 and 2005–2010), Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Craig Bromley, 2 Born: 1966 2012 233 President, John Hancock Financial Services (since 2012); Senior Executive Vice President and General Manager, U.S. Division, John Hancock Financial Services (since 2012); President and Chief Executive Officer, Manulife Insurance Company (Manulife (Japan) (2005–2012), including prior positions). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Warren A. Thomson, 2 Born: 1955 2012 233 Senior Executive Vice President and Chief Investment Officer, Manulife Financial Corporation and The Manufacturers Life Insurance Company (since 2009); Chairman and Chief Executive Officer, Manulife Asset Management (since 2001, including prior positions); Director (since 2006), and President and Chief Executive Officer of Manulife Asset Management Limited (since 2013); Director and Chairman, Hancock Natural Resources Group, Inc. (since 2013). Principal officers who are not Trustees Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Hugh McHaffie, Born: 1959 2012 President Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2010); President, John Hancock Advisers, LLC (since 2012); President, John Hancock Investment Management Services, LLC (since 2010). President (since 2012) and former Trustee (2010–2012), John Hancock retail funds; President, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2009). Andrew G. Arnott, Born: 1971 2009 Executive Vice President Senior Vice President, John Hancock Financial Services (since 2009); Executive Vice President, John Hancock Advisers, LLC (since 2005); Executive Vice President, John Hancock Investment Management Services, LLC (since 2006); President, John Hancock Funds, LLC (since 2004, including prior positions); Executive Vice President, John Hancock retail funds (since 2007, including prior positions); Executive Vice President, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2007, including prior positions). Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President, John Hancock Financial Services (since 2006); Secretary and Chief Legal Counsel, John Hancock Funds, LLC (since 2007); Secretary and Chief Legal Officer, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2006). Annual report | High Yield Municipal Bond Fund 43 Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, John Hancock Variable Insurance Trust, John Hancock Funds II, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Compliance Officer, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (2005–2008). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock FundsII (since 2007). Salvatore Schiavone, Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds (since 2007, including prior positions); Treasurer, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2010 and 2007–2009, including prior positions). John Hancock retail funds is comprised of John Hancock Funds III and 34 other John Hancock funds consisting of 24series of other John Hancock trusts and 10 closed-end funds. The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Trust and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation or removal. 2 Became a Trustee of the Trust effective December 1, 2012. 3 Member of Audit Committee. 4 Because Messrs. Bromley and Thomson are senior executives or directors and Mr. Boyle held prior positions as a senior executive and director of the Advisor and/or its affiliates, each of them is considered an “interested person,” as defined in the Investment Company Act of 1940, of the Trust. 44 High Yield Municipal Bond Fund | Annual report More information Trustees Investment advisor James M. Oates, Chairman John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairman Charles L. Bardelis * Subadvisor James R. Boyle † John Hancock Asset Management a division of Craig Bromley † Manulife Asset Management (US) LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Independent registered Executive Vice President public accounting firm PricewaterhouseCoopers LLP Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhfunds.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 Annual report | High Yield Municipal Bond Fund 45 800-225-5291 800-554-6713 TDD 800-338-8080 EASI-Line jhfunds. com This report is for the information of the shareholders of John Hancock High Yield Municipal Bond Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 59A 5/13 MF146641 7/13 ITEM 2. CODE OF ETHICS. As of the end of the year, May 31, 2013, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Chief Executive Officer, Chief Financial Officer and Treasurer (respectively, the principal executive officer, the principal financial officer and the principal accounting officer, the “Covered Officers”). A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Effective December 12, 2012, Peter S. Burgess is the audit committee financial expert and is “independent”, pursuant to general instructions on Form N-CSR Item 3. Prior to December 12, 2012, Gregory A. Russo was the audit committee financial expert and was “independent”, pursuant to general instructions on Form N-CSR Item 3. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees The aggregate fees billed for professional services rendered by the principal accountant for the audits of the registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements amounted to the following for the fiscal years ended May 31, 2013 and 2012. These fees were billed to the registrant and were approved by the registrant’s audit committee. Fund May 31, 2013 May 31, 2012 John Hancock High Yield Municipal Bond Fund $ 33,343 $ 32,422 John Hancock Tax-Free Bond Fund 34,478 33,019 Total $ 67,821 $ 65,441 (b) Audit-Related Services Audit-related fees for assurance and related services by the principal accountant are billed to the registrant or to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser ("control affiliates") that provides ongoing services to the registrant. The nature of the services provided was affiliated service provider internal controls reviews. Amounts billed to the registrant were as follows: Fund May 31, 2013 May 31, 2012 John Hancock High Yield Municipal Bond Fund $ 738 $ 783 John Hancock Tax-Free Bond Fund 738 783 Total $ 1,476 $ 1,566 Amounts billed to control affiliates were $99,637 and $96,255 for the fiscal years ended May 31, 2013 and 2012, respectively. (c) Tax Fees The aggregate fees billed for professional services rendered by the principal accountant for tax compliance, tax advice and tax planning (“tax fees”) amounted to the following for the fiscal years ended May 31, 2013 and 2012. The nature of the services comprising the tax fees was the review of the registrant’s tax returns and tax distribution requirements. These fees were billed to the registrant and were approved by the registrant’s audit committee. Fund May 31, 2013 May 31, 2012 John Hancock High Yield Municipal Bond Fund $ 2,542 $ 2,467 John Hancock Tax-Free Bond Fund 2,461 2,389 Total $ 5,003 $ 4,856 (d) All Other Fees Other fees billed for professional services rendered by the principal accountant to the registrant or to the control affiliates for the fiscal years ended May 31, 2013 and 2012 amounted to the following: Fund May 31, 2013 May 31, 2012 John Hancock High Yield Municipal Bond Fund $ 167 $ 199 John Hancock Tax-Free Bond Fund 167 199 Total $ 334 $ 398 (e)(1) Audit Committee Pre-Approval Policies and Procedures: The trust’s Audit Committee must pre-approve all audit and non-audit services provided by the independent registered public accounting firm (the “Auditor”) relating to the operations or financial reporting of the funds. Prior to the commencement of any audit or non-audit services to a fund, the Audit Committee reviews the services to determine whether they are appropriate and permissible under applicable law. The trust’s Audit Committee has adopted policies and procedures to, among other purposes, provide a framework for the Committee’s consideration of audit-related and non-audit services by the Auditor. The policies and procedures require that any audit-related and non-audit service provided by the Auditor and any non-audit service provided by the Auditor to a fund service provider that relates directly to the operations and financial reporting of a fund are subject to approval by the Audit Committee before such service is provided. Audit-related services provided by the Auditor that are expected to exceed $25,000 per year/per fund are subject to specific pre-approval by the Audit Committee. Tax services provided by the Auditor that are expected to exceed $30,000 per year/per fund are subject to specific pre-approval by the Audit Committee. All audit services, as well as the audit-related and non-audit services that are expected to exceed the amounts stated above, must be approved in advance of provision of the service by formal resolution of the Audit Committee. At the regularly scheduled Audit Committee meetings, the Committee reviews a report summarizing the services, including fees, provided by the Auditor. (e)(2) Services approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X: Audit-Related Fees, Tax Fees and All Other Fees: There were no amounts that were approved by the Audit Committee pursuant to the de minimis exception under Rule 2-01 of Regulation S-X. (f) According to the registrant’s principal accountant for the fiscal year ended May 31, 2013, the percentage of hours spent on the audit of the registrant's financial statements for the most recent fiscal year that were attributed to work performed by persons who were not full-time, permanent employees of principal accountant was less than 50%. (g) The aggregate non-audit fees billed by the registrant’s principal accountant for non-audit services rendered to the registrant and rendered to the registrant's control affiliates for the fiscal years ended May 31, 2013 and 2012 amounted to the following: Trust May 31, 2013 May 31, 2012 John Hancock Municipal Securities Trust $ 2,841,260 $ 3,336,500 (h) The audit committee of the registrant has considered the non-audit services provided by the registrant’s principal accountant to the control affiliates and has determined that the services that were not pre-approved are compatible with maintaining the principal accountant’s independence. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. The registrant has a separately-designated standing audit committee comprised of independent trustees. Effective December 12, 2012, the members of the audit committee are as follows: Peter S. Burgess - Chairman Charles L. Bardelis Theron S. Hoffman Prior to December 12, 2012, the members of the audit committee were as follows: Gregory A. Russo - Chairman Dr. John A. Moore Steven R. Pruchansky ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The registrant has adopted procedures by which shareholders may recommend nominees to the registrant's Board of Trustees. A copy of the procedures is filed as an exhibit to this Form N-CSR. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter”. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Code of Ethics for Covered Officers is attached. (a)(2) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b)(1) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter”. (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Municipal Securities Trust By: /s/ Hugh McHaffie Hugh McHaffie President Date: July 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Hugh McHaffie Hugh McHaffie President Date: July 25, 2013 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: July 25, 2013
